Name: Commission Decision No 1073/87/ECSC of 15 April 1987 prohibiting alignment on offers of steel products originating from certain third countries
 Type: Decision_ENTSCHEID
 Subject Matter: iron, steel and other metal industries;  cooperation policy;  prices
 Date Published: 1987-04-16

 Avis juridique important|31987S1073Commission Decision No 1073/87/ECSC of 15 April 1987 prohibiting alignment on offers of steel products originating from certain third countries Official Journal L 104 , 16/04/1987 P. 0019 - 0021*****COMMISSION DECISION No 1073/87/ECSC of 15 April 1987 prohibiting alignment on offers of steel products originating from certain third countries THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Coal and Steel Community, and in particular the first and second paragraphs of Article 95 thereof, Whereas: Since 1978 the Commission has adopted a series of measures designed to combat the crisis and facilitate restructuring in the steel industry in the Community; whereas these measures are based in particular on a system of monitoring and binding production quotas for the most sensitive products, a system which was extended for 1986 and 1987 by Commission Decision No 3485/85/ECSC (1), as last amended by Decision No 1008/87/ECSC (2), whereas, since 1978, the governments of certain third countries have assured the Commission of their cooperation in this respect; whereas by Decision No 527/78/ECSC (3), and most recently by Decision No 1031/86/ECSC (4), the Commission withdrew the right of Community undertakings to align on offers of certain steel products originating in these third countries. Arrangements have been concluded with certain third countries for 1987; whereas it is therefore necessary for the Commission to withdraw the right of Community undertakings to align their prices on low-priced offers from these third countries. The Treaty, and more particularly Article 60 thereof, makes no provision for a prohibition of this nature; whereas prohibition of such alignments is necessary for the functioning of the common market in steel and, in conformity with Article 5 of the Treaty, for the attainment of one of the Community's objectives as defined in Articles 2, 3 and 4; whereas Article 2 of the Treaty calls upon the Community to pursue its objectives in harmony with the general economy of the Member States; whereas the economic and social objectives set out in Article 3 (c), (e) and (g) also necessitate the taking of this Decision. The general principles regarding intervention by the Commission, as laid down in Article 5 of the Treaty, apply. Cooperation with the countries in question does not cover all steel products; whereas it is therefore necessary to specify the steel products covered by the measure. Cooperation by the countries concerned applies only for a limited period; whereas the prohibition of alignment must have a time limit. The arrangements with the third countries may be cancelled or extended to other third countries; whereas the Commission must therefore be able to alter the list of countries involved. It is necessary that Community undertakings continue to have the right to align on offers originating in those third countries from which the Commission has not obtained this cooperation. Observance of the prohibition must be assured by penalties; whereas application of the penalties provided for in Article 64 of the Treaty seems appropriate for breaches of price provisions. Having consulted the Consultative Committee, and with the unanimous assent of the Council of Ministers, HAS ADOPTED THIS DECISION: Article 1 Community undertakings are hereby prohibited from aligning their offers on the terms of offers of third country undertakings for products as set out in Annex 1 originating from the countries set out in Annex 2. The Commission will amend Annexes 1 and 2 if need be. Article 2 The penalties provided for in Article 64 of the Treaty shall be applicable in the event of infringements of Article 1 of this Decision. Article 3 This Decision shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply until 31 December 1987. The Commission reserves the right to repeal this Decision in whole or in part before that date should market conditons and the interests of Community undertakings so require. This Decision shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 15 April 1987. For the Commission Karl-Heinz NARJES Vice-President (1) OJ No L 340, 18. 12. 1985, p. 5. (2) OJ No L 101, 11. 4. 1987, p. 1. (3) OJ No L 73, 15. 3. 1978, p. 16. (4) OJ No L 95, 10. 4. 1986, p. 14. ANNEX 1 LIST OF ECSC STEEL PRODUCTS UNDER ARRANGEMENT (NIMEXE codes) A. CAST IRON AND ORDINARY STEEL 1.2.3.4 // 73.01-10 73.01-21 73.01-23 73.01-25 73.01-27 73.01-31 73.01-35 73.01-41 73.01-49 73.02-01 73.02-09 73.06-10 73.06-20 73.06-30 73.07-12 73.07-21 73.07-24 73.08-01 73.08-03 73.08-05 // 73.08-07 73.08-21 73.08-25 73.08-29 73.08-41 73.08-45 73.08-49 73.09-00 73.10-11 73.10-12 73.10-14 73.10-15 73.10-17 73.10-18 73.10-42 73.11-11 73.11-12 73.11-14 73.11-16 73.11-19 // 73.11-41 73.11-50 73.12-11 73.12-19 73.12-21 73.12-51 73.12-71 73.13-11 73.13-16 73.13-17 73.13-19 73.13-21 73.13-23 73.13-26 73.13-32 73.13-34 73.13-36 73.13-41 73.13-43 73.13-45 // 73.13-47 73.13-49 73.13-50 73.13-64 73.13-65 73.13-67 73.13-68 73.13-72 73.13-74 73.13-76 73.13-78 73.13-79 73.13-82 73.13-84 73.13-86 73.13-87 73.13-88 73.13-89 73.13-92 B. SPECIALTY STEELS 1.2.3.4 // 73.61-20 73.62-10 73.62-30 73.63-29 73.63-72 73.64-20 73.64-72 73.65-21 73.65-23 73.65-25 73.65-53 73.65-55 73.65-70 // 73.65-81 73.71-21 73.71-23 73.71-24 73.71-29 73.71-51 + 73.71-52 73.72-11 73.72-13 73.72-19 73.72-33 73.72-39 73.73-23 73.73-25 // 73.73-26 73.73-29 73.73-33 73.73-35 73.73-36 73.73-39 73.73-72 73.74-21 73.74-23 73.74-29 73.74-72 73.75-11 73.75-19 // 73.75-23 73.75-33 73.75-43 73.75-53 73.75-54 73.75-59 73.75-63 73.75-73 73.75-79 73.75-83 73.75-84 73.75-89 ANNEX 2 1.2 // BRAZIL BULGARIA CZECHOSLOVAKIA HUNGARY // POLAND SOUTH KOREA ROMANIA VENEZUELA